Citation Nr: 1224871	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether the Veteran's son is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining 18 years of age. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from June 1965 to September 1968.  He died in December 2007.  Service connection for the cause of his death was established in a February 2008 rating decision.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Wilmington, Delaware, regional office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he is entitled to VA benefits as a result of being permanently and totally incapable of self support prior to attaining the age of 18 years.  38 C.F.R. §§ 3.315, 3.356 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Board notes that the appellant has not received any VCAA notification whatsoever. 

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2007). 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. §3.356 are for consideration.  Principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356 (2011). 

The United States Court of Veterans Appeals (Court) has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self- support as of his eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id. If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.   

In this case, C.B. was born in October 1989 and attained the age of 18 in October 2007.  Private medical records dating from 2006 to 2008 have been obtained.  These show that the child has been treated for Attention Deficit Hyperactivity Disorder, Obsessive Compulsive Disorder, and Asperger's syndrome. 

In the most recent statement of June 2008, Dr. P. J. Clarkson notes that C.B. was diagnosed with his disabilities at the age of 4.  His condition was described as moderate to markedly severe.  The Asperger's syndrome considerably impacts his functioning socially and occupationally.  However, it should be noted that none of the medical records currently contained in the claims folder express an opinion as to whether or not C.B. is permanently incapable of self support by reason of his disabilities.  

The Board notes that C.B. has not yet been provided a VA examination in order to ascertain whether or not he is incapable of self support by reason of his disabilities and, if so, if he was incapable of self support by the age of 18.  In view of the absence of any such opinion in the record, he should be scheduled for an examination. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with VCAA notification that informs him of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that she is expected to provide.  Furthermore, this notification must provide the appellant with information pertaining to the potential effective date of any award of benefits in his claim. 

2. The appellant should be afforded a psychological examination to determine whether he is incapable of self support by reason of mental or physical defect, and whether he was incapable of self support prior to reaching the age of 18.  The claims folder or a copy of the medical records contained therein and a copy of this remand should be made available to the examiner for review in conjunction with the examination. 

After completion of the examination and review of the records, the examiner should answer the following questions: 1) Is the appellant permanently incapable of self support by reason of mental or physical defect?  2) If the examiner determines that the appellant is incapable of self support, is it as likely as not (50 percent probability or more) that given the nature of his disabilities, he was incapable of self support at the date he became 18 years of age? 

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


